107 F.3d 4
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Justo RICHARDS, Plaintiff-Appellant,v.Rev. Dr. Earl B. MOORE, Assistant Commissioner, Ministerialand Family Services, James Festa, Family ReunionCoordinator, Auburn Correctional Facility, Shirley R. Baker,Regional Coordinator, Defendants-Appellees.
No. 96-2499.
United States Court of Appeals, Second Circuit.
Feb. 21, 1997.

1
APPEARING FOR APPELLANT:JUSTO RICHARDS, pro se, Fallsburg, NY.


2
APPEARING FOR APPELLEE:VICTOR PALADINO, Assistant Attorney General (Peter H. Schiff, Deputy Solicitor General, Nancy A. Spiegel, Assistant Attorney General, Dennis C. Vacco, Attorney General, Albany, NY, on the brief).


3
Before JACOBS, CALABRESI, LAY,* Circuit Judges.


4
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York and was taken on submission.


5
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED for the reasons stated in the District Court's Memorandum-Decision and Order, filed May 30, 1996, and those stated in the Report-Recommendation of Magistrate Judge Homer, filed March 14, 1996, which was adopted in full by the District Court.


6
We have considered all of Appellant Justo Richards's arguments, including his retaliation claim raised for the first time here on appeal, and find them to be without merit.



*
 The Honorable Donald P. Lay, Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation